DETAILED ACTION
	A preliminary amendment is acknowledged canceling original claim 1 and adding new claims 2 through 20. Accordingly, claims 2-20 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,748,380. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap substantially in scope as clearly set forth in the comparison of instant claim 2 and patent claim 1 below. 
Claim 2 of U.S. App. No. 16/993,423

2.  A method comprising: 

determining, by at least one processor, that a first mobile device associated with a first player is located in a first jurisdiction that does not permit gaming for monetary winnings; 


receiving, by the at least one processor, from a graphical user interface of the first mobile device, a challenge by the first player, in which the challenge identifies an amount of points and a second mobile device of a second player against whom to place the challenge; 

identifying, by the at least one processor, the challenge to the second player; 

receiving, by the at least one processor, an acceptance of the challenge from the second mobile device of the second player; 


forming, by the at least one processor, a game over a communication network between the first mobile device of the first player and the 

adjusting, by the at least one processor, points in an account of a winning player of the game in response to determining an outcome of the challenge; 

determining, by the at least one processor, that the first mobile device is located in a second jurisdiction that permits gaming for monetary winnings; and 

switching functionality of the first mobile device to disable point gaming and enable monetary gaming from the first mobile device.
Claim 1 of U.S. Patent No. 10,748,380

1.  A method comprising: 

determining, by a computing device, that a first mobile device associated with a first player is located in a first location that is designated as a point gaming area; 




receiving, by the computing device from a graphical user interface of the first mobile device, a challenge by the first player, in which the challenge identifies an amount of points and a second mobile device of a second player against whom to place the challenge; 

identifying, by the computing device, the challenge to the second player; 

receiving, by the computing device, an acceptance of the challenge from a, graphical user interface of the second mobile device of the second player; 

forming, by the computing device, a game over a communication network between the first mobile device of the first player and the second 

adjusting, by the computing device, points in an account of a winning player of the game in response to determining the outcome of the challenge; 

determining, by the computing device, that the first mobile device is located in a second location that is designated as a monetary gaming area; and 

switching functionality of the first mobile device to disable point gaming and enable monetary gaming from the first mobile device.


A similar comparison with respect to instant claims 3-20 and patent claims 2-20 would reasonably conclude to those skilled in the art that the inventions as set forth in these claim sets are substantially equivalent warranting a double patenting rejection.

Claims 2-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent Nos. 8,814,664 & 10,083,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715